DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species C, Claims 1, 3-5, 8-10, and 13-21, in the reply filed on 03/29/22 is acknowledged. Claims 2, 6-7, and 11-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/29/22.
Specification
The disclosure is objected to because of the following informalities: In Par. 0074, “bore 4” should read “bore 40”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 8-10, and 13-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the lever or button".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “a lever or button”. Claims 3-5, 8-10, and 13-21 are rejected for the same reasons as claim 1 by virtue of dependency on claim 1.
Claim 5 recites the limitation "the IOL".  There is insufficient antecedent basis for this limitation in the claim. Also, the invention is claimed as a single apparatus and not a system comprising a combination of apparatuses. For examination purposes, “the IOL” will be interpreted as not part or the claimed invention. 
Claim 14 recites the limitation "an IOL injector". However, the invention is claimed as a single apparatus and not a system comprising a combination of apparatuses. For examination purposes, “an IOL injector” will be interpreted as not part or the claimed invention. Claims 15-18 are rejected for the same reasons as claim 14 by virtue of dependency on claim 14.
Claim 15 recites the limitations “nozzle further having an IOL storage location… and an IOL dwell location”. However, it is unclear how the injector can comprise these locations and the IOL folding device that is inserted into the injector. Claims 16-18 are rejected for the same reasons as claim 15 by virtue of dependency on claim 15.
Claim 17 recites the limitation "the IOL housing location".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “an IOL housing location”. Claim 18 is rejected for the same reasons as claim 17 by virtue of dependency on claim 17.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buck et al. (WO 2015/112144).
Regarding claim 1, an invention relating to IOL folding devices, Buck discloses an intraocular lens (IOL) folding device (Figs. 1, 3, and 9-13) comprising: a housing (142); a pair of IOL storage shelves (190 & 196) disposed within opposite sides of the housing, each IOL storage shelf adapted to support a portion of an unfolded IOL (Par. 0029); an IOL folding channel (150) formed between the IOL storage shelves, each IOL storage shelf coupled to the IOL folding channel by a lip (204 & 208), the IOL folding channel having a longitudinal axis (A, see annotated figure below) adapted to be aligned with a bore [i.e. lumen of injector tip (122)] of an IOL injector (102) [Note, they have to be aligned in order for the third channel to guide lens out of the housing and into the injector (Par. 0031)], and having a bottom surface forming a floor (158); an IOL folding guide (144) axially aligned and above the IOL folding channel (Fig. 11), the IOL folding guide having a first end (148) adapted to contact an upper surface of an IOL and a second end (145) coupled to the housing (Par. 0033); and wherein, in response to actuation of the lever (222): the floor of the IOL folding channel and the IOL folding guide are adapted to be brought closer together, the IOL folding guide thereby configured to push an unfolded IOL into the IOL folding channel and adopt a folded conformation within the IOL folding channel (Par. 0033 & 0035). Note, the claim further limits a user-actuatable handle. However, of the optional second end coupling to the housing or user-actuatable handle, the examiner details the second end coupled to the housing as being disclosed by reference Buck for the claim. Therefore, limitations concerning the user-actuatable handle is interpreted as not part of the claimed invention for the claim.


    PNG
    media_image1.png
    316
    352
    media_image1.png
    Greyscale

Regarding claim 20, Buck discloses the IOL folding device of claim 1. Buck further discloses wherein the IOL folding device is adapted to concurrently fold an IOL base and an IOL optic (Par. 0025 & 0032). 
Claims 1, 13-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US 6,858,033).
Regarding claim 1, an invention relating to IOL folding devices, Kobayashi discloses (Figs. 1A-3C) an intraocular lens (IOL) folding device (10) comprising: a housing (11); a pair of IOL storage shelves (11b) disposed within opposite sides of the housing, each IOL storage shelf adapted to support a portion of an unfolded IOL (Col. 5, lines 63-66); an IOL folding channel (15 & 39; Col. 6, lines 35-40) formed between the IOL storage shelves, each IOL storage shelf coupled to the IOL folding channel by a lip (39b), the IOL folding channel having a longitudinal axis [i.e. center axis] adapted to be aligned with a bore [i.e. lumen of the insertion tube (32)] of an IOL injector (30), and having a bottom surface (39a) forming a floor; an IOL folding guide (13b-f) axially aligned and above the IOL folding channel (Fig. 3A), the IOL folding guide having a first end (39f) adapted to contact an upper surface of an IOL (Col. 6, lines 18-34) and a second end (13b) coupled to the housing and a user-actuatable handle (13a), the user-actuatable handle having a first end accessible to a user (Col. 7, lines 1-5) and a second end coupled to the IOL folding guide [i.e. where element 13a meets 13b]; and wherein, in response to actuation of the lever or button: the floor of the IOL folding channel and the IOL folding guide are adapted to be brought closer together, the IOL folding guide thereby configured to push an unfolded IOL into the IOL folding channel and adopt a folded conformation within the IOL folding channel (Col. 7, lines 1-40).
Regarding claim 13, Kobayashi discloses the IOL folding device of claim 1. Kobayashi further discloses (Fig. 3D) wherein: the lip of each shelf comprises an overhang (41) extending from the shelves partially over the IOL folding channel, wherein the overhang is configured to retain a folded IOL within the IOL folding channel (Col. 6, lines 41-49).
	Regarding claim 14, Kobayashi discloses the IOL folding device of claim 1. Kobayashi discloses (Figs. 1A-B) wherein the IOL folding device is fixedly disposed within or removably disposed within an IOL injector (30; Col. 8, lines 6-14).
Regarding claim 15, Kobayashi discloses the IOL folding device of claim 14. Kobayashi further discloses wherein the IOL injector comprises: an injector body having: a main body (31) having a proximal end and a distal end; a nozzle (32) having a proximal end and a distal end, the proximal end of the nozzle coupled to the distal end of the main body [i.e. coupled to the main body via element 11 (Fig. 1A)], the nozzle further having an IOL storage location configured to house an unfolded IOL [i.e. the location of IOL (20) in figure 2A], and an IOL dwell location distal to the IOL storage location [i.e. when the IOL is within element 32 (Col. 7, lines 34-35)]; a bore (B, see annotated figure below) having a longitudinal axis [i.e. center axis] extending from the proximal end of the main body to the distal end of the nozzle (Col. 5, lines 11-12 & 18-25), wherein a distal portion of the bore within the nozzle forms a delivery channel (C, see annotated figure below); and a plunger (33) movably coupled within the injector body and aligned within the bore, the plunger having a plunger tip (33a) adapted to contact an IOL (Col. 5, lines 21-25).

    PNG
    media_image2.png
    181
    420
    media_image2.png
    Greyscale

Regarding claim 16, Kobayashi discloses the IOL folding device of claim 15. Kobayashi further discloses wherein the IOL folding device is disposed within the nozzle (Col. 5, lines 26-29).
Regarding claim 17, Kobayashi discloses the IOL folding device of claim 16. Kobayashi further discloses wherein the IOL folding device is disposed within the IOL housing location (Col. 5, lines 26-29).
Regarding claim 18, Kobayashi discloses the IOL folding device of claim 17. Kobayashi further discloses wherein the IOL folding device is configured such that the plunger is axially movable through the IOL folding channel (Fig. 2B; Col. 7, lines 21-35).
Regarding claim 19, Kobayashi discloses the IOL folding device of claim 1. Kobayashi further discloses wherein the IOL folding device is adapted to separately fold an IOL base (Figs. 3A-B).
Regarding claim 21, Kobayashi discloses the IOL folding device of claim 1. Kobayashi further discloses wherein the floor is configured to be beneath a centroid of an unfolded TOL when the unfolded IOL is positioned on the shelves (Fig. 2B).
Allowable Subject Matter
Claims 3-5 and 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Concerning claim 3, prior art references from the rejections above fail to divulge each arm of the IOL folding guide having an inner hook adapted to contact an inner edge of an IOL base. Prior art reference Hangya teaches the missing limitation. However, modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight and would possibly render the device inoperable. Claim 5 is allowable for the same reasons as claim 3 by virtue of dependency on claim 3.
Concerning claim 4, cited prior art references from the rejections above fail to divulge each arm of the IOL folding guide having an outer hook adapted to contact an outer edge of a haptic. Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight and would possibly render the device inoperable. Furthermore, a teaching reference with this missing structure could not be found.
Concerning claim 8, prior art references from the rejections above fail to divulge each arm of the IOL folding guide having an inner hook adapted to contact an inner edge of an IOL base. Prior art reference Hangya teaches the missing limitation. However, modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight and would possibly render the device inoperable. Claims 9-10 are allowable for the same reasons as claim 8 by virtue of dependency on claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art reference Ichinohe discloses claim 1 substantially as claimed (Figures 2 & 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/RICHARD G LOUIS/               Primary Examiner, Art Unit 3771                                                                                                                                                                                         
	
	/C.U.I/               Examiner, Art Unit 3771